Case 3:14-cr-00175-WHA Document 956-10 Filed 12/31/18 Page 1 of 3




          EXHIBIT J
       Case 3:14-cr-00175-WHA Document 956-10 Filed 12/31/18 Page 2 of 3
                                                                        Meredith E. Allen
                                                                        Pacific Gas and Electric Company
                                                                        77 Beale Street, Mail Code B23A
                                                                        San Francisco, CA 94105




December 11, 2018

Elizaveta Malashenko
California Public Utilities Commission
Safety Enforcement Division
505 Van Ness Avenue
San Francisco, CA 94102


Re: EIR No. EI181108A and No. EI181108B


Dear Ms. Malashenko:

This letter supplements the notices Pacific Gas and Electric Company (“PG&E”) provided to
the California Public Utilities Commission (“Commission”) via the web-based reporting system
on Thursday, November 8, 2018 at 6:06 p.m. and on Friday, November 16, 2018 at 4:00 p.m.,
regarding the above-referenced incidents. PG&E submits this information pursuant to
Commission instructions and resolutions and the Public Utilities Code, and submits this report
under Public Utilities Code Section 315.

On November 8, 2018, a wildland fire identified as the Camp Fire was reported at Pulga Road at Camp
Creek Road near Jarbo Gap in Butte County, according to the website of the California Department of
Forestry and Fire Protection (“CAL FIRE”). CAL FIRE is the lead investigative agency and has
identified the start time of the fire as 6:33 a.m. On CAL FIRE’s website, CAL FIRE has
identified coordinates for the Camp Fire near Tower :27/222 on PG&E’s Caribou-Palermo 115
kV Transmission Line. CAL FIRE’s website also reports that approximately 153,336 acres
have been burned, 18,793 structures have been destroyed, and that there were 85 civilian
fatalities and 3 firefighter injuries. The Camp Fire has been fully contained.

On November 8, 2018, at approximately 6:15 a.m., the PG&E Caribou-Palermo 115kV
Transmission Line relayed and deenergized. One customer was impacted by the transmission
outage. At approximately 6:30 a.m. a PG&E employee observed fire in the vicinity of Tower
:27/222, and this observation was reported to 911 by PG&E employees. In the afternoon of
November 8, PG&E observed damage on the line at Tower :27/222, located near Camp Creek
and Pulga Roads, near the Town of Pulga. Specifically, an aerial patrol identified that on
Tower :27/222, a suspension insulator supporting a transposition jumper had separated from
an arm on the tower. The suspension insulator and the transposition jumper remained
suspended above the ground.

CAL FIRE initially restricted access to Tower :27/222 and adjacent Tower :27/221 on the
Caribou-Palermo Transmission Line, but eventually permitted PG&E access for the limited
purpose of cooperating with its investigation. On November 14, 2018, as part of its
investigation of the Camp Fire, CAL FIRE requested assistance collecting assets from the two
towers. PG&E assisted CAL FIRE with the requested collection, and Commission staff was on
site to observe the collection. At the time of the collection at Tower :27/222, PG&E observed a
broken C-hook attached to the separated suspension insulator that had connected the
       Case 3:14-cr-00175-WHA Document 956-10 Filed 12/31/18 Page 3 of 3




suspension insulator to a tower arm, along with wear at the connection point. In addition,
PG&E observed a flash mark on Tower :27/222 near where the transposition jumper was
suspended and damage to the transposition jumper and suspension insulator. At Tower
:27/221, there was an insulator hold down anchor that had become disconnected. The
insulator hold down anchor is not an energized piece of equipment. After the evidence
collection, CAL FIRE released the site. PG&E has not yet made repairs at either tower or
restored service.

In addition to the events on the Caribou-Palermo 115kV Transmission Line, on November 8,
2018, at approximately 6:45 a.m., the PG&E Big Bend 1101 12 kV Circuit experienced an
outage. Four customers on Flea Mountain were affected by the distribution outage. On
November 9, 2018, a PG&E employee on patrol arrived at the location of the pole with Line
Recloser (“LR”) 1704 on the Big Bend 1101 Circuit and observed that the pole and other
equipment was on the ground with bullets and bullet holes at the break point of the pole and
on the equipment. On November 12, 2018, a PG&E employee was patrolling Concow Road
north of LR 1704, when he observed wires down and damaged and downed poles at the
intersection of Concow Road and Rim Road. This location is within the Camp Fire footprint. At
this location, the employee observed several snapped trees, with some on top of the downed
wires.

Beginning on November 13, 2018, PG&E assisted CAL FIRE in collecting evidence related to
the Big Bend outage. CAL FIRE provided PG&E with receipts for evidence collected prior to
PG&E’s arrival at the site at the intersection of Concow Road and Rim Road. CAL FIRE has
released the site. PG&E has not yet made repairs at this location or restored service to the
four customers on Flea Mountain.

These incidents remain under investigation, and this information is preliminary. The cause of
these incidents has not been determined and may not be fully understood until additional information
becomes available, including information that can only be obtained through examination and
testing of the equipment retained by CAL FIRE. PG&E is cooperating with CAL FIRE.


Sincerely,




Meredith E. Allen
Senior Director, Regulatory Relations




                                             2
